EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Warenzak on 08/30/2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 5, "the single-ply membrane" has been deleted and replaced with -- a single-ply membrane of the single-ply membrane roof system --
In Claim 1, lines 6-7, "between the decking and the single-ply membrane" was deleted
In Claim 1, line 14, -- the distal end being spaced apart from the tube, -- was inserted after "fluid,"
In Claim 1, lines 18 & 19, both iterations of "the air pressure" have been deleted and replaced with -- an air pressure --
In Claim 1, line 20, "the open position" has been deleted and replaced with -- an open position --
In Claim 1, line 20, "of the external fluid" was deleted
In Claim 1, line 21, "of the tube and lower than the air pressure at the distal openings of the other external extension assemblies" was deleted and replaced with -- within the tube --
In Claim 9, line 3, "the single-ply" was deleted and replaced with -- a single-ply --
In Claim 9, line 10, "tube;" was deleted and replaced with -- tube, the distal end being spaced apart from the central vertical tube; --
In Claim 9, lines 12-20 have been deleted and replaced with -- central vertical tube to prevent fluid flow through the external extension assembly when in a closed position, wherein the one-way valve is:
	in the closed position when an air pressure within the central vertical tube is lower than or equal to an air pressure at the distal opening; and
	in an open position when the air pressure at the distal opening is lower than the air pressure within the central vertical tube. --
In Claim 14, line 14, -- and in fluid communication with -- was inserted after "connected to"
In Claim 14, line 16, -- the distal end being spaced apart from the central vertical tube, -- was inserted after "tube,"
In Claim 14, lines 21-25 have been deleted and replaced with -- to move through the external extension assembly when in an open position, wherein the check valve remains closed when an internal air pressure in the central vertical tube is lower than an external air pressure at the distal opening of the elbow; -- 
In Claim 14, line 26, -- external -- was inserted before "air pressure"
In Claim 14, line 27, "shared with the check valve" was deleted
In Claim 14, line 27, "of the" was deleted and replaced with "in the"
In Claim 14, line 30, "the internal fluid" was deleted and replaced with -- internal fluid --
In Claim 14, line 32, "end" was deleted and replaced with -- opening --
In Claim 14, line 32, "the open check valve" was deleted and replaced with -- the at least one of the check valves that is open --
Claim 22 has been canceled
In Claim 25, lines 4 & 5, both iterations of "flange" have been deleted and replaced with -- cross-sectional --
In Claim 27, line 1, "openings" was deleted and replaced with -- ends --
In Claim 27, line 1, "elbow" was deleted and replaced with -- respective elbows --
In Claim 28, line 1, "extending" was deleted and replaced with -- extension --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762